 

Exhibit 10-d-2

NORDSON CORPORATION

2005 EXCESS DEFINED CONTRIBUTION RETIREMENT PLAN

Nordson Corporation hereby establishes, effective as of January 1, 2005, the
Nordson Corporation 2005 Excess Defined Contribution Retirement Plan (“Plan”),
to supplement the retirement benefits of certain salaried employees, designated
by the Compensation Committee of the Board of Directors (the “Compensation
Committee”) as permitted by Section 3(36) of the Employee Retirement Income
Security Act of 1974 (“ERISA”), with respect to compensation earned for services
performed by such employees for the Company or vested after December 31,
2004.  The Nordson Corporation Excess Defined Contribution Plan established
effective as of November 1, 1985, and amended and restated in its entirety
effective as of November 1, 1987 (the “1985 Plan”) supplements the retirement
benefits of such employees with respect to compensation earned for services
performed for the Company and vested prior to January 1, 2005.  No provisions of
this Plan shall alter, affect, or amend any provisions of the 1985 Plan
applicable to compensation earned, deferred, and vested on or before December
31, 2004.

 

ARTICLE I

DEFINITIONS

1.1Definitions.  The following words and phrases shall have the meanings
indicated, unless a different meaning is plainly required by the context:

(a)The term “Company” shall mean Nordson Corporation, an Ohio corporation, its
corporate successors and the surviving corporation resulting from any merger of
Nordson Corporation with any other corporation or corporations.

(b)The term “Employee” shall mean any person employed by the Company on a
salaried basis who is designated by the Compensation Committee to participate in
the Plan and who has not waived participation in the Plan.

(c)The term “Plan” shall mean the excess defined contribution retirement Plan as
set forth herein, together with all amendments hereto, which Plan shall be
called the “Nordson Corporation 2005 Excess Defined Contribution Retirement
Plan.”

(d)The term “Employees’ Savings Trust Plan” shall mean the Nordson Employees’
Savings Trust Plan in effect on the date of an Employee’s retirement, death or
other termination of employment.

(e)The term “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.  Reference to a section of the Code shall include such section and
any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

1

--------------------------------------------------------------------------------

 

(f)The term “Non-Union ESOP” shall mean the Nordson Corporation Non-Union
Employees Stock Ownership Plan and Trust in effect on the date of an Employee’s
retirement, death, or other termination of employment.

(g)The term “Compensation” of an Employee for any period shall mean compensation
as determined under the Employees’ Savings Trust Plan or the Non-Union ESOP, as
the case may be, increased, however, by amounts deferred to any non-qualified
deferred compensation plan in which the Employee participates.

1.2Additional Definitions.  All other words and phrases used herein shall have
the meanings given them in the Employees’ Savings Trust Plan, unless a different
meaning is clearly required by the context.

 

ARTICLE II

excess retirement benefit

2.1Eligibility.  An Employee who is a Participant in the Employees’ Savings
Trust Plan and or the Non-Union ESOP whose benefits under either Plan have been
limited by Section 401(a)(17), Section 401(k)(3), Section 401(m), Section
402(g)(1) or Section 415 of the Code, including limitations on tax-deferred and
employer-matching contributions, shall be eligible for an excess retirement
benefit determined by Section 2.2; provided, however, that an Employee who is a
participant in the 2005 Nordson Corporation Deferred Compensation Plan with
respect to any year shall not be entitled to an excess retirement benefit under
this Plan with respect to such year.  In addition, in the event that the Tax
Deferred Contributions of an eligible Employee under the Employees’ Savings
Trust Plan are limited by the provisions of Section 401(a)(17), Section
401(k)(3), Section 415 or 402(g)(1) of the Code, such eligible Employee may
elect to defer payment of a portion of his compensation under this Plan to make
up for that portion of his compensation that otherwise could have been made as
Tax Deferred Contributions but for these limitations.  The deferred payment
election shall be made in writing by the eligible Employee and delivered to the
Company prior to the beginning of a Plan Year.  The election shall be
irrevocable until the first day of the next Plan Year.  Notwithstanding any of
the foregoing, any reference in Section 2.1 and 2.2 hereunder to the limitations
imposed by Section 402(g)(1) of the Code shall automatically include any
amendments to such limitation to reflect cost of living increases.

2.2Amount.  The excess retirement benefit payable to an eligible Employee or his
beneficiary shall be an amount equal to the sum of:

(a)the amount, if any, of the limited contributions an eligible Employee elected
to defer in Section 2.1;

(b)an amount that, when added to the vested interest of such Employee in
Employer Matching Contributions under the Employees’ Savings Trust Plan, equals
the value his vested interest in Employer Matching Contributions would have been
on the date distribution commences under the Employees’ Savings Trust Plan if
the limitations of Section 401(a)(17), Section 401(k)(3), Section

2

--------------------------------------------------------------------------------

 

401(m), Section 415, and Section 402(g)(1) of the Code had not been in effect;
plus

(c)an amount, if any, equal to the value of the vested interest an eligible
Employee would have been entitled to receive under the Non-Union ESOP if the
limitations of Section 401(a)(17) or Section 415 of the Code had not been in
effect.

In determining the value that an eligible Employees’ interest under the
Employees’ Savings Trust Plan would have been if the limitations of Section
401(a)(17), Section 401(k)(3), Section 401(m), Section 415, and Section
402(g)(1) of the Code had not been in effect; as described in (b) above, it
shall be assumed that:

(i)his Tax Deferred Contributions and his Employer Matching Contributions under
the Employees’ Savings Trust Plan were deposited on the dates such contributions
otherwise would have been made to the Employees’ Savings Trust Plan and held in
the guaranteed income contract maintained as part of the Guaranteed Fund that
holds the largest amount of assets from the Employees’ Savings Trust Plan for
such year; and

(ii)the interest rate actually paid with respect to such guaranteed income
contract under the Guaranteed Fund for the Employees’ Savings Trust Plan was
paid with respect to the contributions that would otherwise have been made under
the Plan; and

(iii)such interest was reinvested in the Guaranteed Fund for the Employees’
Savings Trust Plan for the Employees’ Savings Trust Plan on the date and in the
same manner as actual interest under the Guaranteed Fund.

In determining the value that an eligible Employee’s interest under the
Non-Union ESOP would have been if the limitations of Section 401(a)(17) and
Section 415 of the Code had not been in effect as described in (c) above, it
shall be assumed that his Employer contributions under the Non-Union ESOP, if
any, were deposited on the dates such contributions otherwise would have been
made to the Non-Union ESOP, and invested and reinvested in Company stock in the
same manner and at the same time as the actual assets under the Non-Union ESOP
during such period.

2.3Payments.  All payments under the Plan to an eligible Employee or his
beneficiary shall be made by the Company from its general assets.  The payment
of the excess retirement benefits hereunder shall be made in a lump sum as soon
as administratively feasible, but not more than seven months, after the
Employee’s separation from service with the Company.  In no event, however,
shall the payment of a benefit under this Plan with respect to a “key employee”
of the Company, within the meaning of Section 416(i)(1) of the Code, be made
within six months following his separation from service with the Company, except
in the event of death.  The payment of excess retirement benefits hereunder that
are attributable to amounts described in Section 2.2 (a) and (b) hereof shall be
payable in cash, whereas payment of any excess retirement benefits hereunder
that are attributable to amounts described in Section 2.2 (c) hereof shall be
payable only in shares in Company stock.

3

--------------------------------------------------------------------------------

 

2.4Withdrawals.  An Employee, upon demonstration of financial hardship to the
Compensation Committee, may withdraw from a Plan an amount in cash not to exceed
the lesser of $5,000.00 or fifty (50%) percent of the Employee’s benefit in the
Plan which is attributable to amounts described in Section 2.2(a) and (b)
hereof.  An Employee shall be limited to one withdrawal in any one Plan Year as
such is defined in the Employees’ Savings Trust Plan; provided, however, that
the amount of the withdrawal may not exceed the amount necessary to satisfy the
financial hardship plus amounts necessary to pay taxes reasonably anticipated as
a result of the withdrawal, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Employee’s assets (to the extent
such liquidation would not itself cause severe financial hardship).  The term
“financial hardship” shall mean any extraordinary or unforeseeable need for
funds arising from events beyond the Employee’s control that meets the
definition of an “unforeseeable emergency” within the meaning of Section
409A(a)(2)(B)(ii) of the Code.

 

ARTICLE III

ADMINISTRATION

The Compensation Committee shall be responsible for the general administration
of the Plan, for carrying out its provisions, and for determining the amount of
any required excess benefit payments, and shall have powers necessary to
administer and carry out the Plan.  Actions taken and decisions made by the
Compensation Committee shall be final and binding upon all interested
parties.  In accordance with the provisions of Section 503 of ERISA, the
Compensation Committee shall provide a procedure for handling claims for
benefits under the Plan.  The procedure shall be in accordance with regulations
issued by the Secretary of Labor and provide adequate written notice within a
reasonable period of time with respect to a claim denial.  The procedure shall
also provide for a reasonable opportunity for a full and fair review by the
Compensation Committee of any claim denial.  The Compensation Committee shall be
the “administrator” for purposes of ERISA.

 

ARTICLE IV

AMENDMENT AND TERMINATION

The Company reserves the right to amend or terminate the Plan at any time by
action of its Board of Directors.  No such action shall however adversely affect
any Employee or his beneficiary who is receiving excess retirement benefits
under the Plan, unless an equivalent benefit is provided under another Plan or
program sponsored by the Company.  The Company specifically reserves the right
to amend the Plan to conform the provisions of the Plan to the guidance issued
by the Secretary of the Treasury with respect to Section 409A of the Code, in
accordance with such guidance.

 

4

--------------------------------------------------------------------------------

 

ARTICLE V

MISCELLANEOUS

5.1Non-Alienation of Retirement Rights or Benefits.  An Employee or beneficiary
is not permitted to assign, transfer, alienate or otherwise encumber the right
to receive payments under the Plan.  Any attempt to do so or to permit the
payments to be subject to garnishment, attachment or levy of any kind will
permit the Company to make payments directly to and for the benefit of the
Employee, his beneficiary or any other person.  Each such payment may be made
without the intervention of a guardian.  The receipt of the payee shall
constitute a complete acquittance to the Company with respect to the
payment.  The Company shall have no responsibility for the proper application of
any payment.

5.2Incapacity.  The Company shall be permitted to make payments in the same
manner as provided for in Section 5.1 if in the judgment of the Compensation
Committee, an Employee or his beneficiary is incapable of attending to his
financial affairs.

5.3Plan Non-Contractual.  This Plan shall not be construed as a commitment or
agreement on the part of any person employed by the Company to continue his
employment with the Company, nor shall it be construed as a commitment on the
part of the Company to continue the employment or the annual rate of
compensation of any such person for any period.  All Employees shall remain
subject to discharge to the same extent as if the Plan had never been
established.

5.4Interest of Employee.  The obligation of the Company under the Plan to
provide an Employee or his beneficiary with an excess retirement benefit merely
constitutes the unsecured promise of the Company to make payments as provided
herein.  No person shall have any interest in, or a lien or prior claim upon,
any property of the Company.

5.5Controlling Status.  No Employee or beneficiary shall be eligible for a
benefit under the Plan unless such Employee is an Employee on the date of his
retirement, death, or other termination of employment.

5.6Claims of Other Persons.  The provisions of the Plan shall in no event be
construed as giving any person, firm or corporation any legal or equitable right
as against the Company, its officers, employees, or directors, except any such
rights as are specifically provided for in the Plan or are hereafter created in
accordance with the terms and provisions of the Plan.

5.7No Competition.  The right of any Employee or his beneficiary to an excess
retirement benefit will be terminated, or, if payment thereof has begun, all
further payments will be discontinued and forfeited in the event the Employee or
his beneficiary at any time subsequent to the effective date hereof:

(a)wrongfully discloses any secret process or trade secret of the Company or any
of its subsidiaries, or

(b)becomes involved directly or indirectly as an officer, trustee, employee,
consultant, partner, or substantial shareholder, on his own account or in any
other capacity, in a business venture that within the two-year period following
his

5

--------------------------------------------------------------------------------

 

retirement or termination of employment, the Compensation Committee determines
to be competitive with the Company.

5.8Severability.  The invalidity or unenforceability of any particular provision
of the Plan shall not effect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted therefrom.

5.9Governing Law.  The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of Ohio.

5.10No Acceleration of Benefits.  The acceleration of the time or schedule of
any payment under the Plan is not permitted, except as provided in regulations
by the Secretary of the Treasury.

5.11Compliance with Section 409A of the Code.  The Plan is intended to provide
for the deferral of compensation in accordance with the provisions of Section
409A of the Code, for compensation earned, vested, or deferred after December
31, 2004.  Notwithstanding any provisions of the Plan or any election form to
the contrary, no otherwise permissible election under the Plan shall be given
effect that would result in the taxation of any amount under Section 409A of the
Code.  To the extent permitted in guidance issued by the Secretary of the
Treasury and in accordance with procedures established by the Compensation
Committee, an Employee may be permitted to terminate participation in the Plan
or cancel an election with respect to deferral elections made under the Plan
prior to January 1, 2005.

 

EXECUTED this _____________ day of _________________, 2004.

 

 

NORDSON CORPORATION

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

6